United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-1513
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Brian Matlock,                           *
                                         *     [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: August 3, 2004
                                 Filed: August 13, 2004
                                  ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Brian Matlock appeals the district court’s1 order denying his Federal Rule of
Civil Procedure 60(b) motion and his motion for entry of final judgment. In each of
the motions, Matlock attacked the district court’s denial of his first 28 U.S.C. § 2255
motion. We affirm.

      In 1996, Matlock pleaded guilty to a drug conspiracy and to being a felon in
possession of a firearm. The district court sentenced him to 276 months

      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota.
imprisonment and 5 years supervised release. This court affirmed. See United States
v. Matlock, 109 F.3d 1313 (8th Cir. 1997). Thereafter, Matlock filed his first
section 2255 motion. Adopting the magistrate’s recommendation, the district court
denied the habeas motion in an order entered on August 19, 1999. Matlock did not
appeal that denial of habeas relief.

       On August 8, 2003, Matlock filed the two motions which are the subject of this
appeal. In one motion Matlock, relying on Federal Rule of Civil Procedure 60(b),
sought relief from the August 19, 1999 judgment on the ground that evidentiary
inconsistencies in the government’s case amounted to misrepresentation and fraud.
In the other motion, Matlock asked the court to enter a final judgment in the first
section 2255 proceeding, arguing that the August 19, 1999 order did not comply with
the separate-document requirement of Federal Rule of Civil Procedure 58.

        Because Matlock raised issues in the Rule 60(b) motion which he had raised
in his first section 2255 motion or which he could have raised in that motion, the Rule
60(b) motion was a successive section 2255 motion for which Matlock did not obtain
this court’s authorization. The district court properly dismissed the motion. See 28
U.S.C. § 2244(b)(3)(A) (authorization requirement); see also Boyd v. United States,
304 F.3d 813, 814 (8th Cir. 2002) (per curiam) (if Rule 60(b) motion is actually
successive habeas petition, court should dismiss it for failure to obtain authorization
from court of appeals, or in its discretion, transfer motion to court of appeals). This
court has consistently held that inmates may not bypass section 2244(b)(3)’s
requirement for authorization by purporting to invoke some other procedure. United
States v. Patton, 309 F.3d 1093 (8th Cir. 2002) (per curiam) (collecting cases).

      Matlock’s motion for final judgment is likewise without merit. This court has
held that a district court’s order adopting the magistrate’s recommendation is
consistent with the requirement of Rule 58 that judgment be entered on a separate
document. See Mason v. Groose, 942 F.2d 515, 516 (8th Cir. 1991) (holding order

                                         -2-
that simply adopted magistrate’s report and recommendation by reference was
separate document for purposes of Rule 58), cert. denied, 502 U.S. 1039 (1992); see
also Kidd v. District of Columbia, 206 F.3d 35, 41 (D.C. Cir. 2000) (same), cert.
denied, 531 U.S. 1071 (2001).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47A.
                     ______________________________




                                        -3-